Opinion of the Court
Pee Curiam:
Accused’s unauthorized absence from his organization for a period of nearly eighteen months resulted in his trial by general court-martial for violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. Upon his plea of guilty, accused was convicted as charged, and sentenced to bad-conduct discharge, confinement at hard labor for six months, forfeiture of fifty dollars per month for the same period, and reduction to the lowest enlisted grade. The convening authority approved, and a board of review in the office of The Judge Advocate General of the Army affirmed the findings and sentence. Thereafter, we granted accused’s petition for review pursuant to Article 67 (b) (3), Uniform Code of Military Justice, 10 USC § 867.
After proper inquiry to insure that accused’s guilty plea was providently and voluntarily entered, the same was accepted. No evidence was presented on the merits, and matters pertinent to sentence were then received by the court-martial. Thereafter, the members of the court arrived at findings and sentence in the same closed session.
Review of the record discloses that the situation presented here is substantially identical to that involved in United States v Trotter, 15 USCMA 218, 35 CMR 190, this day decided. Our opinion in that case is controlling here.
Accordingly, the decision of the board of review is affirmed.